Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/02/2022 has been entered.  An action on the RCE follows.

Terminal Disclaimer
The terminal disclaimer filed on 07/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,833,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not disclose the first enclosed magnetic field is substantially within the second enclosed magnetic field, as recited in claim 1.  Note that paragraph [0029] only discloses “a loop enclosing a magnetic field is typically referred to as having one or more turns.  Each turn corresponds to one enclosure of the magnetic field”.

The specification does not disclose the first enclosed magnetic field and the second enclosed magnetic field are similar in shape, as recited in claim 10.  Note that paragraph [0034] only discloses the first conductive loop and the second conductive loop have approximately the same dimensions

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harvey (US 2008/0278255, of record).
Harvey discloses, as shown in Figures, an integrated circuit package comprising:
	an encapsulation (102) [0020]; and
	a lead frame, a portion of the lead frame disposed within the encapsulation, the lead frame comprising:
		a first conductive loop (110a, 120a, 104a,130a), which having similar structure as the claimed invention, therefore, inherently forming a first enclosed magnetic field, disposed substantially within the encapsulation;
		a second conductive loop (110b, 120b, 104b,130b), which having similar structure as the claimed invention, therefore, inherently forming a second enclosed magnetic field, disposed substantially within the encapsulation; and
		wherein the first and second conductive loops are configured to form a magnetically coupled communication link that provides galvanic isolation between the first and the second conductive loops ([0024], [0026], [0039], [0040]).

Regarding claim 2, Harvey discloses the package further comprising:
	a first circuit (130a) coupled to the first conductive loop; and
	a second circuit (130b) coupled to the second conductive loop,
		wherein one of the first and second circuits is configured to control properties of a transmitter current to produce a changing magnetic field in proximity to a corresponding one of the first and second conductive loops, thereby inducing a voltage that is generated across an other one of the first and second conductive loops that is subjected to the changing magnetic field and results in a current flow in the other one of the inner and outer conductive loops, and
		wherein the other one of the first and second circuits is configured to receive an electrical parameter induced by the one of the first and second circuits (Figure 2, [0030]-[0032]).

Regarding claim 3, Harvey discloses the galvanic isolation (100, 100’, 100”) comprises a conductive element (132a/132b) connecting parts of the first loop disposed within the encapsulation.

Regarding claim 4, Harvey discloses the conductive element comprises a bond wire.

Regarding claim 5, Harvey discloses the electrical parameter is selected from a group comprising voltage and current ([0026], [0030]).

Regarding claim 6, Harvey discloses one of the first and second circuit comprises a transmitter, and
	another of the first and second circuit comprises a receiver circuit ([0004], [0020]).

Regarding claim 7, Harvey discloses the first conductive loop and the second conductive loop are positioned to enclose a maximum common magnetic field area [Figures].

Regarding claim 9, Harvey discloses each of the first and the second circuit comprises a transceiver circuit [0020].

Regarding claim 10, Harvey discloses the first conductive loop and the second conductive loop are similar in shape.

Regarding claim 11, Harvey discloses the first conductive loop and the second conductive loop are physically symmetric [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 and 12-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey (US 2008/0278255, of record).
Regarding claims 8, 12 and 16, Harvey discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Harvey further discloses, as shown in Figures 4A-4B, a third conductive loop coupled to one of the first and second conductive loops, wherein the third conductive loop is configured to provide noise cancellation.  Harvey does not disclose a tiebar attached to the leadframe.  However, it is well-known that the leadframe is connected to the tiebar for manufacturing the chip.  After the manufacturing completed, the chip with the leadframe is cut from the tie bar to form the individual chip.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to connect the leadframe of Harvey to the tiebar in order to manufacturing the chip.

Regarding claims 13-14, Harvey discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Harvey does not disclose the properties of the transmitter current are selected from a group comprising magnitude and rate of change of the transmitter current, and the rate of change of the transmitter current corresponds to rising and falling slopes define by a pulse waveform.  However, Harvey disclose that the oscillator and/or the modulator producing the oscillating signal with lower or higher frequencies and/or lower or higher amplitudes ([0026] – [0030].  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to incorporate the oscillator and/or the modulator in order to adjust the rate of change of the transmitter current corresponds to rising and falling slopes define by a pulse waveform.

Regarding claim 15, Harvey discloses for the induced voltage, the rising slope corresponds to a positive amplitude and the falling slope corresponds to a negative amplitude [0030].

Regarding claim 17, Harvey discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Harvey does not disclose the integrated circuit package is configured to be used in a synchronous flyback switch mode power converter with secondary control.  However, Harvey discloses, as shown in Figure 5 and [0039] and [0040], the digital isolators can be used for numerous different applications, such as power supplies or motor controller, switching power transistors, etc.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to configure the integrated circuit of Harvey to be used in a synchronous flyback switch mode power converter with secondary control in order to performed the desired function.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
It is argued, at pages 6-7 of the Remarks, that Harvey does not disclose a conductive loop that forms or defines an enclosed magnetic field.  This argument is not convincing because Harvey disclose the first conductive loops (110a, 120a, 104a,130a) and the second conductive loop (110b, 120b, 104b,130b) are similar to the conductive loops of the claimed invention, therefore, it is inherent that the first conductive loop forms the first enclosed magnetic field, and the second conductive loop forms the second enclosed magnetic field.
 
It is argued, at pages 6-7 of the Remarks, that Harvey does not disclose a first enclosed magnetic field substantially within the second enclosed magnetic field.  This argument is not convincing due to the above rejection under 35 U.S.C. 112, first paragraph.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897